Sales Report:Supplement No. 92 dated Dec 07, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 434733 This series of Notes was issued and sold upon the funding of the borrower loan #39841, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $6,200.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.5% Auction start date: Nov-23-2009 Auction end date: Nov-30-2009 Starting lender yield: 31.50% Starting borrower rate/APR: 32.50% / 34.92% Starting monthly payment: $271.76 Final lender yield: 22.55% Final borrower rate/APR: 23.55% / 25.84% Final monthly payment: $241.78 Auction yield range: 8.20% - 31.50% Estimated loss impact: 9.03% Lender servicing fee: 1.00% Estimated return: 13.52% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Oct-1994 Debt/Income ratio: 10% Credit score: 780-799 (Oct-2009) Current / open credit lines: 4 / 4 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 10 Length of status: 11y 0m Amount delinquent: $0 Revolving credit balance: $0 Occupation: Executive Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: melodious-basis Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Making room for an active toddler Purpose of loan:This loan will be used to improve my toddler's room.My financial situation:I am a good candidate for this loan because I have a great family and good paying job.? My 1 year old toddler is moving into her own room and we are going to make some improvements to it: New paint, carpet, and some furniture.? She will love it!My listing last time did not complete as I never received the address verification postcard.?? Prosper was very friendly & resent another postcard which I just received and entered into the system.?? They told me I could reapply again now that I am fully set up.?? Since the rate of the last loan was bid down to a good rate - thought it would be smart to ask for $12K and not use credit cards at all.?? We appreciate your bids. Information in the Description is not verified. Friends And Family Winning Bids intuitive-finance has bid a total of $75.00 in winning bids. 1 friends and family winning bid Information in Questions and Answers is not verified Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) impala6464 $55.00 $55.00 11/23/2009 4:13:51 PM reflective-rupee $50.00 $50.00 11/23/2009 4:23:03 PM building_community $25.00 $25.00 11/23/2009 4:25:25 PM anarchy1985 $50.00 $50.00 11/23/2009 4:40:08 PM reflective-rupee $25.00 $25.00 11/23/2009 4:47:01 PM Tai $25.00 $25.00 11/23/2009 4:32:15 PM twjh $25.00 $25.00 11/23/2009 5:22:57 PM Bank_Of_XL $50.00 $50.00 11/23/2009 9:25:41 PM canterburykid $50.00 $50.00 11/23/2009 9:36:59 PM analog4 $25.00 $25.00 11/23/2009 5:12:23 PM steady-dime $46.99 $46.99 11/24/2009 6:47:33 AM a-reasonable-return $25.00 $25.00 11/24/2009 11:47:39 AM impartial-deal $25.00 $25.00 11/24/2009 12:25:56 PM aurorafinancial $36.45 $36.45 11/24/2009 12:54:29 PM unger $100.00 $100.00 11/24/2009 7:54:01 PM peaceful-farmer $50.00 $50.00 11/25/2009 7:17:56 AM BenR $100.00 $100.00 11/25/2009 12:30:54 PM stemper $50.00 $50.00 11/25/2009 5:58:49 PM lender12345 $25.00 $25.00 11/26/2009 9:15:54 AM lendme2 $55.93 $55.93 11/26/2009 10:50:30 AM ogham $25.00 $25.00 11/27/2009 8:19:36 AM loss-of-control $100.00 $100.00 11/27/2009 10:22:34 AM independent-investment $50.00 $50.00 11/27/2009 11:03:09 AM brodav $50.00 $50.00 11/27/2009 5:16:17 PM forthright-durability $25.00 $25.00 11/27/2009 5:33:17 PM Gaelicman $100.00 $100.00 11/27/2009 8:11:56 PM ksubd $45.00 $45.00 11/27/2009 11:46:18 PM enchanted-cash $25.00 $25.00 11/28/2009 9:02:16 AM efficient-principal $25.00 $25.00 11/28/2009 9:11:48 AM bartenderpro $25.00 $25.00 11/28/2009 11:20:00 AM investment-mountain $25.00 $25.00 11/28/2009 7:19:01 PM freedom3 $190.00 $190.00 11/28/2009 7:39:27 PM loss-of-control $50.00 $50.00 11/28/2009 3:18:12 PM loss-of-control $100.00 $100.00 11/29/2009 8:56:26 AM money-prophesy $100.00 $100.00 11/28/2009 11:24:08 PM DannyPhantom $25.00 $25.00 11/28/2009 11:41:46 PM Loan_shark718 $50.00 $50.00 11/29/2009 8:28:00 AM vine99 $75.00 $75.00 11/29/2009 4:18:13 PM credit-coach118 $25.00 $25.00 11/29/2009 4:36:55 PM RyanM561 $25.00 $25.00 11/29/2009 6:50:24 PM wild-orange $50.00 $50.00 11/30/2009 3:50:03 AM economy-synapse $25.00 $25.00 11/29/2009 7:47:57 PM BuzzyBee336 $25.00 $25.00 11/30/2009 8:53:28 AM matrix456 $50.00 $21.42 11/30/2009 9:22:52 AM Occhy $50.00 $50.00 11/30/2009 9:23:57 AM Leopoldine $27.00 $27.00 11/30/2009 9:47:16 AM Kyileo $50.00 $50.00 11/30/2009 9:53:44 AM dukem $50.00 $50.00 11/30/2009 10:39:08 AM Dollars4Rent $25.00 $25.00 11/30/2009 11:54:51 AM charming-point $100.00 $100.00 11/30/2009 11:51:02 AM efficient-bid2 $200.00 $200.00 11/30/2009 12:16:11 PM martymaniaman $25.00 $25.00 11/30/2009 12:17:47 PM ronin4sale $50.00 $50.00 11/30/2009 12:33:53 PM GInBaghdad $25.00 $25.00 11/30/2009 2:10:36 PM SCRUGZY $25.00 $25.00 11/30/2009 2:10:44 PM rakey $25.00 $25.00 11/30/2009 3:58:15 PM friendinmoney $50.00 $50.00 11/30/2009 4:00:11 PM intuitive-finance $75.00 $75.00 11/23/2009 4:23:37 PM investor_101 $25.00 $25.00 11/23/2009 4:07:09 PM reflective-rupee $25.00 $25.00 11/23/2009 4:28:41 PM sociallender $25.00 $25.00 11/23/2009 4:46:53 PM People-for-people $50.00 $50.00 11/23/2009 4:48:03 PM SFBank $200.00 $200.00 11/23/2009 4:55:59 PM perchedeagle $25.00 $25.00 11/23/2009 5:17:57 PM reflective-rupee $50.00 $50.00 11/23/2009 5:17:21 PM reflective-rupee $25.00 $25.00 11/23/2009 5:22:11 PM jhouman $25.00 $25.00 11/23/2009 4:50:15 PM cashhelp $50.00 $50.00 11/23/2009 4:55:09 PM GOPHERBOY $50.00 $50.00 11/23/2009 7:06:23 PM loss-of-control $50.00 $50.00 11/23/2009 7:37:51 PM forthright-dedication $25.00 $25.00 11/24/2009 7:15:45 AM pbnjelly $25.00 $25.00 11/24/2009 7:09:51 AM the-profit-oracle $25.00 $25.00 11/24/2009 8:59:21 AM loan_doctor $25.00 $25.00 11/24/2009 9:12:12 AM cu2maro $50.00 $50.00 11/24/2009 9:56:20 AM felicity-daydream $75.00 $75.00 11/24/2009 1:29:32 PM truth-smasher $25.00 $25.00 11/24/2009 1:16:47 PM interstellar $37.41 $37.41 11/24/2009 1:40:52 PM professional-finance $25.00 $25.00 11/24/2009 2:14:59 PM wwwUniversal $25.00 $25.00 11/24/2009 5:07:27 PM unk1911 $25.00 $25.00 11/24/2009 5:20:24 PM powersjq $25.00 $25.00 11/24/2009 5:22:37 PM zento $25.00 $25.00 11/24/2009 6:02:16 PM WMY-Investor $250.00 $250.00 11/24/2009 6:33:16 PM starry2001 $25.00 $25.00 11/24/2009 8:10:25 PM AviTech $29.90 $29.90 11/25/2009 11:43:56 AM prudent-gain7 $25.00 $25.00 11/25/2009 5:53:05 PM efficient-principal $44.48 $44.48 11/27/2009 9:10:47 AM outofoffice $50.00 $50.00 11/27/2009 10:10:53 AM JauaFlash $26.83 $26.83 11/27/2009 9:56:06 AM vivacious-p2p3 $25.00 $25.00 11/27/2009 10:53:59 AM mercuriant $25.00 $25.00 11/27/2009 1:20:14 PM DocVT $50.00 $50.00 11/27/2009 1:34:15 PM dtheo $58.59 $58.59 11/27/2009 2:26:12 PM ToweringDan $50.00 $50.00 11/28/2009 12:09:27 AM cashasaurus0 $200.00 $200.00 11/28/2009 5:15:19 AM vutah $25.00 $25.00 11/28/2009 7:49:07 AM llequire1 $100.00 $100.00 11/28/2009 10:36:41 AM ilikeboats $75.00 $75.00 11/28/2009 2:49:05 PM srsock $25.00 $25.00 11/28/2009 12:19:39 PM smart-gain $25.00 $25.00 11/28/2009 4:13:53 PM newbietony $25.00 $25.00 11/28/2009 3:13:35 PM Loan_shark718 $50.00 $50.00 11/29/2009 8:28:30 AM tnjohnso $25.00 $25.00 11/29/2009 11:17:09 AM mosquito29 $50.00 $50.00 11/29/2009 4:26:13 PM jybank $25.00 $25.00 11/29/2009 6:51:02 PM nashibaksi $25.00 $25.00 11/29/2009 7:02:33 PM IUnkn0wn $25.00 $25.00 11/29/2009 6:23:53 PM SweetHomeChicago $200.00 $200.00 11/29/2009 8:03:45 PM Leshan $50.00 $50.00 11/30/2009 7:44:37 AM Zipcut $25.00 $25.00 11/30/2009 10:15:32 AM payout-reaction740 $25.00 $25.00 11/30/2009 10:21:44 AM bestloanrate $50.00 $50.00 11/30/2009 10:42:47 AM fiserve4u $50.00 $50.00 11/30/2009 11:25:34 AM Skeptical-one $75.00 $75.00 11/30/2009 11:40:55 AM bill-expert $200.00 $200.00 11/30/2009 12:24:24 PM Feyenoord $25.00 $25.00 11/30/2009 2:56:47 PM exciting-fairness $200.00 $200.00 11/30/2009 3:40:27 PM division177 $25.00 $25.00 11/30/2009 3:51:48 PM 119 bids Borrower Payment Dependent Notes Series 435067 This series of Notes was issued and sold upon the funding of the borrower loan #39829, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $6,000.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Auction start date: Nov-24-2009 Auction end date: Dec-01-2009 Starting lender yield: 16.09% Starting borrower rate/APR: 17.09% / 19.29% Starting monthly payment: $214.19 Final lender yield: 13.20% Final borrower rate/APR: 14.20% / 16.36% Final monthly payment: $205.65 Auction yield range: 6.20% - 16.09% Estimated loss impact: 5.22% Lender servicing fee: 1.00% Estimated return: 7.98% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Sep-2001 Debt/Income ratio: 17% Credit score: 760-779 (Nov-2009) Current / open credit lines: 9 / 9 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 16 Length of status: 15y 2m Amount delinquent: $0 Revolving credit balance: $897 Occupation: Military Officer Public records last 12m / 10y: 0/ 1 Bankcard utilization: 9% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 2 Screen name: paratroop_eltigre Borrower's state: Michigan Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Military PCS Move Purpose of loan:We will use?this loan for two purposes related to our permanent change of station (PCS) move from Michigan to Oregon.? First,?we will use the liquidity for the actual expenses incurred with the PCS move.? Second,?due to the current real estate market we are renting our?home in Michigan?in lieu of selling.? This will require us to pay rent for two months while paying on our mortgage until our tenants can move in.??We will use this money to cover these payments during this transition.My financial situation:I am a good candidate for this loan because as an Army Officer I?need to maintain?my credibility?as a public servant and citizen.? I also am required to submit to?periodic background investigations for my?security clearance.??I?can afford the monthly payments from this loan and will receive reimbursement for the out of pocket expenses incurred during this move.??I do have some credit issues dating back?between 2001 and 2003.? This was?due to some entrepreneurial endeavors after I left?active military service in 1999.I re-entered active duty in 2006 and have a solid track record of payments since Information in the Description is not verified. Friends And Family Winning Bids SnappyLoans has bid a total of $610.00 in winning bids. "I've known this family for six years. I'm a Liuetenant Colonel and I know that the borrower must maintain a Top Secret Clearance which cannot be done with bad credit or credit defaults. I'm putting my money where my mouth is on this." 1 friends and family winning bid Information in Questions and Answers is not verified Questions & Answers Q: how much is your mortage payment and have your tenants already signed a lease? How much will they be paying in rent ? - hardworking-treasure A: Our current mortgage is $1272. We're renting the home for $1070. Our basic allowance for housing (BAH) will increase $300 from Michigan to Oregon. (Nov-28-2009) Q: Being in the military, I believe that you are entitled to an interest free loan up to and including three months of base pay. Is there a reason why you are not going this path vice obtaining a prosper loan? Please respond. Thanks. - gothampark A: I?m not using the loan for only the cost of the PCS move. We?re also using the loan since we will have two months of double payments (a mortgage in Michigan and rent in Oregon). We decided we didn?t want to dip that far into our savings, especially since we want to keep the equivalent of three months of mortgage payments on hand in case something happens to our renters. Unfortunately, the state of
